Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 01/28/2022. 
Claims 1 and 52-57 have been withdrawn.
Claims 2-9 and 16-51, 58-63 and  have been cancelled. 
Claim 64 has been newly added. 
Claims 10-15 and 64 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-15 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad et al. “US 8,890,692 B1” (Lind) in view of Daub “US 2008/0227393 A1” (Daub).
Regarding Claim 10:  A control method for an information processing device comprising:
registering a first object identifier and ownership abandonment information in association with each other, the first object identifier identifying a sold object and (at least see Lind Abstract; Figs. 2-4);
receiving a second object identifier for identifying a found object (at least see Lind 2:32-67);
checking the second object identifier against the first object identifier (at least see Lind Abstract; 1”17-49); and
when the second object identifier matches the first object identifier, determining that ownership of the found object is abandoned (at least see Lind Abstract; Figs. 2-4; 4:25-51)).
Lind disclose the claimed invention but fails to explicitly disclose the ownership abandonment information indicating that a purchaser wishes to abandon ownership of the sold object when the purchaser loses the sold object. However Daub disclose this (at least see Daub Abstract; Figs. 5A-5D; [0059]-[0061]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Daub’s teachings in Lind’s Systems And Methods For Aiding In Recovery Of Lost Articles enabled, for the advantage of aiding in the recovery of lost articles identifiers to the process of finding and retrieving lost items. 
Regarding Claim 11:  The control method according to claim 10, wherein the registering the first object identifier further includes registering, in association with the first object identifier, a transfer destination to which the found object is transferred when the ownership is abandoned; and the control method further comprising instructing transfer of the found object the ownership of which is abandoned to the transfer destination (at least see Lind Fig. 4).
Regarding Claim 12:  The control method according to claim 11, wherein the transfer destination includes at least one of a contribution recipient to which the found object is contributed, a public facility sharing the found object, a manufacturer manufacturing the found object or a seller selling the found object, a recycling agent recycling the found object, and a rental agent renting the found object (at least see Lind Abstract).
Regarding Claim 13:  The control method according to any one of claim 10, further comprising: receiving the first object identifier and the ownership abandonment information from a sale management device for an object at purchase of the sold object by the purchaser; and transmitting bonus point information to the purchaser when the ownership abandonment information is acquired (at least see Lind Figs. 1-3).
Regarding Claim 14:  The control method according to claim 10, wherein each of the first object identifier and the second object identifier is a dot identifier extracted from a dot described on the object with a writing tool, or a feature point identifier extracted from a captured image of the object (at least see Lind Fig. 1).
Regarding Claim 15:  The control method according to claim 10, wherein the registering the first object identifier includes registering, in association with the first object identifier, a date and time at which abandonment of the ownership starts; and the determining that the found object is abandoned includes determining a date and time at which the found object is found is at or after a date and time at which abandonment of the ownership start (at least see Lind Abstract Figs. 1).
Regarding Claim 64:  The control method according to claim 10, wherein each of the first object identifier and the second object identifier is a code identifier including a barcode attached to the object (at least see Lind 3:14-26).
Response to Arguments
Applicant’s arguments with respect to claims 10-15 and 64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEH M OBAID/Primary Examiner, Art Unit 3627